DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, “a subject” should apparently read --the subject-- and “a sleep session” should apparently read --the sleep session--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Molina et al. (U.S. Pub. No. 2018/0361110 A1; hereinafter known as “Garcia Molina”).  While this reference was published less than one year prior to the effective filing date of the present application, its parent application (WO2017109621A1) has an international publication date of 29 June 2017 and thus was published more than one year prior to the effective filing date of the present application.  The U.S. publication is referred to herein for simplicity.
Regarding claim 1, Garcia Molina discloses a system for controlling sensory stimulation delivered to a subject during a sleep session (Abstract; Fig. 1), the system comprising: one or more sensors 18 configured to generate output signals conveying information related to brain activity of the subject during a sleep session ([0003]; [0028]; [0032]); one or more sensory stimulators 16 configured to provide sensory stimulation to the subject ([0003]; [0028]-[0030]); and one or more processors 20 coupled to the one or more sensors and the one or more sensory stimulators, the one or more processors configured by machine-readable instructions ([0003]; [0035]) to: determine, based on the output signals, a measure of wakefulness of the subject during the sleep session ([0003]; [0024]; [0038]; [0040]), control the one or more sensory stimulators based on the measure of wakefulness ([0022]; [0027]); determine, based on the output signals, that the measure of wakefulness has reached stable sleep ([0019]; [0031]-[0032]; 
Regarding claim 2, Garcia Molina discloses that the measure of wakefulness comprises a ratio between a high frequency portion of the output signals and a low frequency portion of the output signals ([0003]; [0024]; [0038]-[0040]).
Regarding claim 3, Garcia Molina discloses that the measure of wakefulness comprises a power ratio between a power associated with a high frequency portion of the output signals and a power associated with a low frequency portion of the output signals ([0003]; [0024]; [0038]-[0040]).
Regarding claim 5, Garcia Molina discloses detecting an increase in the measure of wakefulness based on the output signals and causing the one or more sensory stimulators to deliver the sensory stimulation to the subject at a constant intensity based on the detected increase in the measure of wakefulness ([0019]; volume remains unchanged).
Regarding claim 9, Garcia Molina discloses that the one or more sensors comprise one or more EEG electrodes configured to generate the information related to brain activity ([0032]).
Regarding claim 10, Garcia Molina discloses that the sensory stimulation comprises auditory vibrations, haptic vibrations, or light pulses ([0030]).
Regarding claim 11, Garcia Molina discloses a method for controlling sensory stimulation delivered to a subject during a sleep session with a system (Abstract; Fig. 1), the system comprising: one or more sensors 18, one or more sensory stimulators 16, and one or more processors 20 ([0003]; [0028]), the method comprising: generating, with the one or more sensors, output signals conveying information related to brain activity of the subject during the sleep session ([0003]; [0028]; [0032]); determining, with the one or more processors, a measure of wakefulness of the subject during the sleep session based on the output signals ([0003]; [0024]; [0038]; [0040]); controlling, with the one or more processors, the one or more sensory stimulators based on the measure of wakefulness ([0022]; [0027]); determining, with the one or more processors, that the measure of wakefulness has reached stable sleep based on the output signals ([0019]; [0031]-[0032]; [0038]); and controlling, with the one or more processors, the one or more sensory stimulators based on the determination that the measure of wakefulness has reached stable sleep ([0022]-[0024]; [0027]; [0044]; [0050]).
Regarding claim 12, Garcia Molina discloses that the measure of wakefulness comprises a ratio between a high frequency portion of the output signals and a low frequency portion of the output signals ([0003]; [0024]; [0038]-[0040]).
Regarding claim 13, Garcia Molina discloses that the measure of wakefulness comprises a power ratio between a power associated with a high frequency portion of the output signals and a power associated with a low frequency portion of the output signals ([0003]; [0024]; [0038]-[0040]).
Regarding claim 15, Garcia Molina discloses detecting, with the one or more processors, an increase in the measure of wakefulness based on the output signals and causing, with the one or more processors, the one or more sensory stimulators to deliver the sensory stimulation to the subject at a constant intensity based on the detected increase in the measure of wakefulness ([0019]; volume remains unchanged).

Regarding claim 20, Garcia Molina discloses that the sensory stimulation comprises auditory vibrations, haptic vibrations, or light pulses ([0030]).

Claims 1, 4, 6, 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (U.S. Pub. No. 2016/0151602 A1; hereinafter known as “Pan”).
Regarding claim 1, Pan discloses a system for controlling sensory stimulation delivered to a subject during a sleep session (Abstract; Fig. 1), the system comprising: one or more sensors 210 configured to generate output signals conveying information related to brain activity of the subject during a sleep session ([0020]; [0031]); one or more sensory stimulators 270 configured to provide sensory stimulation to the subject ([0021]; [0031]); and one or more processors 230/250 coupled to the one or more sensors and the one or more sensory stimulators, the one or more processors configured by machine-readable instructions ([0031]) to: determine, based on the output signals, a measure of wakefulness of the subject during the sleep session and determine, based on the output signals, that the measure of wakefulness has reached stable sleep ([0020]; [0028]; [0031]-[0032]), control the one or more sensory stimulators based on the measure of wakefulness and control the one or more sensory stimulators based on the determination that the measure of wakefulness has reached stable sleep ([0028]; [0033]).

Regarding claim 6, Pan discloses decreasing an intensity of the sensory stimulation at a faster rate than at higher measures of wakefulness ([0028]; [0033]; fading volume based upon sleep stage; stopping stimulation altogether decreases intensity at a faster rate than fading).
Regarding claim 11, Pan discloses a method for controlling sensory stimulation delivered to a subject during a sleep session with a system (Abstract; Fig. 1), the system comprising: one or more sensors 210, one or more sensory stimulators 270, and one or more processors 230/250 ([0031]), the method comprising: generating, with the one or more sensors, output signals conveying information related to brain activity of the subject during a sleep session ([0020]; [0031]); determining, with the one or more processors, a measure of wakefulness of the subject during the sleep session and that the measure of wakefulness has reached stable sleep based on the output signals ([0020]; [0028]; [0031]-[0032]), and controlling, with the one or more processors, the one or more sensory stimulators based on the measure of wakefulness and the determination that the measure of wakefulness has reached stable sleep ([0028]; [0033]).
Regarding claim 14, Pan discloses detecting a decrease in the measure of wakefulness based on the output signals and causing the one or more sensory 
Regarding claim 16, Pan discloses decreasing an intensity of the sensory stimulation at a faster rate than at higher measures of wakefulness ([0028]; [0033]; fading volume based upon sleep stage; stopping stimulation altogether decreases intensity at a faster rate than fading).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Molina as applied to claims 1 and 11 above, and further in view of Grossman et al. (U.S. Pub. No. 2019/0143073 A1; hereinafter known as “Grossman”).  Garcia Molina discloses the invention as claimed, see rejection supra, but fails to disclose determining that the output signals comprise a noise level that breaches a threshold noise level.  Grossman discloses a similar system and method for controlling stimulation during a sleep session (Abstract) comprising generating output signals conveying information related to brain activity of a subject and determining that the output signals comprise a noise level that breaches a threshold noise level in order to disable the stimulation when the output signals are too noisy ([0123]-[0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Garcia Molina by determining that the output signals comprise a noise .

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests controlling the sensory stimulator(s) to deliver the sensory stimulation at a constant intensity based upon a determination that the output signals have a noise level greater than a threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garcia Molina et al. (U.S. Pub. No. 2019/0298967 A1; parent application has an earlier international publication date) teaches generating output signals conveying information related to brain activity of a subject during a sleep session, wherein the output signals are used to determine a measure of sleepiness/wakefulness that comprises a ratio of power in a high frequency band to power in a low frequency band.  Garcia Molina et al. (U.S. Pub. No. 2016/0296164 A1) teaches generating output signals conveying information related to brain activity of a subject during a sleep session, wherein the output signals are used to determine a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791